Citation Nr: 0408541	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  00-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
residuals of a right ankle fracture.

2.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to residuals of a right 
ankle fracture.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine. 

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle fracture. 

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999, July 2001, and January 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Boston, Massachusetts (RO).  

The issue of entitlement to a total disability evaluation 
based on individual unemployability is appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The veteran's left knee disorder is shown to be 
proximately due to service-connected residuals of a right 
ankle fracture.  

2.  A left shoulder disorder is not shown to be etiologically 
related to active service or proximately due to a service-
connected disability. 

3.  The veteran's lumbar spine is not shown to be manifested 
by severe limitation of motion or severe lumbosacral strain 
with positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

4.  Residuals of a right ankle fracture are not shown to be 
manifested by ankylosis.
 

CONCLUSIONS OF LAW

1.  Left knee degenerative joint disease is proximately due 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

2.  A left shoulder disorder was not incurred in or 
aggravated by active service, nor is it proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

3.  The schedular criteria for a rating in excess of 20 
percent for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5003-5292 (2003).

4.  The schedular criteria for a rating in excess of 20 
percent for residuals of a right ankle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5270 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in August 1999, July 2001, and 
January 2002 letters and rating decisions of the evidence 
needed to substantiate his claims, and he was provided an 
opportunity to submit such evidence.  Moreover, in December 
1999 and May 2002 statements of the case, the RO notified the 
veteran of regulations pertinent to service connection and 
increased rating claims, informed him of the reasons why his 
claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

The Board notes that the veteran did not receive a letter 
informing him of the VCAA regulations.  However, he was 
informed of such regulations in the May 2002 statements of 
the case.  In addition, at his November 2003 personal hearing 
before the undersigned Member of the Board, the veteran 
waived his right to a VCAA notice letter.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The veteran's service medical records have been 
received, as have private treatment reports and VA outpatient 
treatment records.  In addition, the veteran was provided 
with several VA examinations.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the November 2003 personal hearing; lay 
statements; private medical records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2003).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Left knee disorder

The veteran is seeking entitlement to service connection for 
a left knee disorder, to include as secondary to residuals of 
a right ankle fracture.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, the evidence supports the veteran's contentions and 
service connection is therefore warranted. 

As noted above, in order for service connection to be granted 
on a secondary basis, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin, supra.

With respect to evidence of a service-connected disability, 
the Board notes that the veteran was service-connected for 
residuals of a right ankle fracture in November 1968.  

With respect to evidence of a current disability, at his 
January 1999 VA examination, the veteran complained of 
bilateral knee pain that he felt was due to favoring his 
right foot.  Diagnostic testing revealed degenerative 
arthritis in the left knee.  The evidence therefore reflects 
that the veteran has a current left knee disorder, 
degenerative joint disease. 

With respect to a medical nexus opinion linking the veteran's 
current degenerative joint disease to his service-connected 
right ankle disability, the Board notes that in an October 
1998 statement, I.O., M.D. asserted that the veteran had 
developed pain in both of his knees due to favoring his left 
side when he walked because of his right ankle disability.  
In a September 1999 VA outpatient treatment report, the 
examiner opined that the veteran's abnormal gait and left 
knee pains were caused by osteoarthritis that his left knee 
developed from carrying the brunt of weight-bearing over the 
years.  

Given the opinions by Dr. O. in October 1998 and the VA 
examiner in September 1999, the Board finds that the 
veteran's degenerative joint disease of the left knee is at 
least as likely as not proximately due to his service-
connected residuals of a right ankle fracture.  The Board 
notes that there are no medical opinions to the contrary in 
the evidence of record.  Therefore, giving the benefit of the 
doubt to the veteran, the Board finds that service connection 
on a secondary basis is warranted and the veteran's claim is 
granted. 

2.	Left shoulder disorder

The veteran is seeking entitlement to service connection for 
a left shoulder disorder.  The Board has carefully reviewed 
the evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

As noted above, in order for service connection to be granted 
on a direct basis, a current disability; an in-service 
disease or injury; and a medical nexus opinion must be 
established.  See Hickson, supra.  In addition, in order for 
service connection to be granted on a secondary basis, there 
must be medical evidence of a current disability; evidence of 
a service-connected disability; and medical evidence of a 
nexus between the service-connected disability and the 
current disability.  See Wallin, supra.

With respect to evidence of an in-service left shoulder 
disorder, the veteran's service medical records contain no 
complaints, treatment, or diagnoses of any left shoulder 
disorder.  The February 1968 Report of Medical Examination 
did not indicate any left shoulder pain or injuries and the 
veteran's upper extremities were listed as "normal."  The 
Board finds no evidence that the veteran suffered from a left 
shoulder disorder during active service. 

With respect to evidence of a current left shoulder disorder, 
at his June 2000 VA examination, the veteran complained of 
left shoulder pain, though he denied any radicular pain to 
his left arm from the cervical spine.  On examination, there 
was no swelling or tenderness and he exhibited abduction to 
120 degrees.  It was noted that the shoulder range of motion 
was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination. 

A June 2000 radiological report noted that views of the left 
shoulder girdle showed no fracture or dislocation.  An 
October 2000 MRI revealed a large amount of fluid in the 
subacromial/subdeltoid bursa with tendinopathy throughout the 
supraspinatus tendon.  A February 2001 surgical report noted 
that the veteran had left shoulder impingement with a left 
shoulder rotator cuff tear.  He underwent open left 
acromioplasty with open left rotator cuff repair.  While the 
report indicated that he had a prior left shoulder injury, it 
did not include comments on that injury.  In an April 2001 
statement, the veteran asserted that his left shoulder was 
injured when he used crutches for a period of 18 months.  The 
Board thus finds that the veteran suffered from left shoulder 
impingement with a left shoulder rotator cuff tear. 

With respect to objective medical evidence linking the 
veteran's current postoperative left shoulder disorder and 
any in-service disorder, the medical evidence is necessarily 
missing.  As there is no in-service left shoulder disorder on 
which to base a nexus opinion, the record contains no 
evidence linking his current left shoulder disorder to 
service.  Therefore, service connection on a direct basis 
fails.  

The Board also finds that service connection on a secondary 
basis is not warranted as the left shoulder disorder is not 
shown to be related to, or the proximate result of, any 
service-connected disabilities.  .  

While the record contains evidence that the veteran suffers 
from a postoperative left shoulder rotator cuff tear, and 
that he has been service-connected for residuals of a right 
ankle disorder, there is no evidence linking the two 
disorders.  At his June 2001 VA examination, the veteran 
asserted that he injured his left shoulder 2 years prior when 
he was in a body cast.  The examiner commented that it was 
difficult to make a connection between the veteran's service-
related injuries and his left shoulder except if he had put a 
lot of pressure on the shoulder while using a cane and/or a 
crutch for a prolonged period of time.  

The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the Court has provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  In the present case, the June 
2001 VA examiner opined that it was difficult to make a 
connection between the veteran's service-related injuries and 
his left shoulder except if he had put a lot of pressure on 
the shoulder while using a cane and/or a crutch for a 
prolonged period of time.  The Board finds that such a 
statement constitutes speculation.  

As the record contains no definitive objective medical 
evidence linking the veteran's current left shoulder disorder 
to his service-connected residuals of a right ankle disorder, 
service connection on a secondary basis necessarily fails.  

To the extent that the veteran ascribes his current left 
shoulder disorder to active service or to his service-
connected disabilities, it is well established that a person 
without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a current left shoulder disorder 
that is proximately due to, or the result of, his service-
connected disabilities or otherwise related to active 
service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.  The appeal is 
accordingly denied.

3.	Degenerative joint disease of the lumbar spine

The veteran is currently evaluated as 20 percent disabling 
for degenerative joint disease of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292.  
He contends that his disability is more disabling than 
currently evaluated and he has appealed for an increased 
rating.  

Pursuant to Diagnostic Code 5003, degenerative arthritis, 
when established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2003).

Pursuant to Diagnostic Code 5292, a 20 percent disability 
rating is assigned for moderate limitation of motion of the 
lumbar spine.  A 30 percent evaluation is assigned for severe 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a (2003).  

Words such as "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).

At his July 1999 VA examination, the veteran complained of 
constant pain in his lower back, especially with weight 
bearing activities, sitting more than 5 minutes, and with 
cold and damp weather.  He reported that he had to rest after 
walking 50 feet on flat ground or climbing one flight of 
stairs.  He further stated that he could not lift anything.  
Upon examination, a mild loss of lumbar lordosis was observed 
and bony and muscular structures were not tender on 
palpation.  He could flex to 60 degrees, extend to 15 
degrees, bilateral flexion was to 25 degrees, and bilateral 
rotation was to 30 degrees.  An X-ray revealed advanced 
degenerative changes at L5-S1 and L2-L3 levels, and the 
veteran was diagnosed with degenerative arthritis of the 
lumbar spine.  

At his June 2000 VA examination, the veteran stated that his 
low back pain was constant and radiated to his right hip.  He 
indicated that he could walk for 10 to 15 minutes and could 
sit and stand as needed.  He indicated that avoided heavy 
lifting.  On examination, flexion was observed to 95 degrees, 
extension to 35 degrees, bilateral lateral flexion was to 40 
degrees, and bilateral rotation was to 35 degrees.  He was 
diagnosed with osteoarthrtis of the lumbar spine.  It was 
noted that range of motion was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination. 

At his June 2001 VA examination, the veteran's back exhibited 
no tenderness.  He had flexion to 60 degrees and bilateral 
lateral bending to 15 degrees.  There was no sciatic notch 
tenderness and no neurological change in the lower 
extremities.  

At his January 2002 VA examination, the veteran complained of 
constant pain in his lower back.  Upon examination, there was 
moderate paraspinal muscular spasm present.  He complained of 
severe pain even on light touch; however, the pain appeared 
inconsistent as it diminished when the veteran was 
distracted.  He could flex to 45 degrees, extend to 15 
degrees, bilaterally lateral flex to 25 degrees, and 
bilaterally rotate to 30 degrees.  The restriction was due to 
pain and was additionally limited due to weakness and 
fatigue, but not incoordination.  He was diagnosed with 
degenerative arthritis of the lumbar spine.  An X-ray showed 
vertebral bodies that were normal in height and alignment, 
mild hypertrophic spurring of the vertebral end plates, well-
preserved disc spaces, and unremarkable posterior elements.  

An April 2002 VA examination report noted painful motion of 
the lumbar spine without muscle spasm, weakness, or point 
tenderness.  Active flexion was limited to 25 degrees, 
extension to 20 degrees, bilateral lateral motion to 15 
degrees, and bilateral rotation to 30 degrees.  There was no 
associated weakness, fatigue, lack of endurance, or 
incoordination and the veteran was diagnosed with 
degenerative arthritis of the lumbar spine. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 20 percent for degenerative joint 
disease of the lumbar spine. 

VA examination reports indicated that range of motion of the 
lumbar spine ranged from 20 to 90 degrees flexion with 
extension ranging from 15 to 35 degrees.  There was no 
indication this range of motion was more than moderately 
limited.  Accordingly, as there is no evidence of marked 
limitation of motion of the lumbar spine, a rating in excess 
of 20 percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Moreover, the Board notes that the veteran is already in 
receipt of a 20 percent disability rating for his 
degenerative joint disease of the lumbar spine, the highest 
afforded under Diagnostic Code 5003.  Finally, other 
diagnostic codes relating to low back disorders are 
Diagnostic Codes 5289 (ankylosis), Diagnostic Code 5293 
(intervertebral disc syndrome), and Diagnostic Code 5295 
(lumbosacral strain). However, as the record contains no 
objective medical evidence of ankylosis, intervertebral disc 
syndrome, or lumbosacral strain, these diagnostic codes are 
not for application in the present case.

The Board has also considered whether an increased evaluation 
is warranted under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca 
supra.  However, the record does not reveal objective 
evidence of additional functional impairment due to the 
factors set forth in those regulatory provisions beyond that 
contemplated by the currently assigned 20 percent evaluation.  
In particular, while the January 2002 VA examiner asserted 
that the veteran's restricted motion was due to weakness and 
fatigue, the June 2000 and April 2002 examiners specifically 
noted that there was no associated weakness, fatigue, lack of 
endurance, or incoordination.  

The preponderance of the evidence is thus against finding 
that the criteria for a rating in excess of 20 percent have 
been met.  In addition, there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for assigning an increased 
rating.  See 38 U.S.C.A. § 5107(b) (West 2002).

4.	Residuals of a right ankle fracture

The veteran is currently assigned a 20 percent disability 
rating for residuals of a right ankle fracture under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5270.  The 
veteran contends that his right ankle disorder is more 
disabling than currently evaluated and he has appealed for an 
increased rating.

The veteran's right ankle disorder was initially evaluated 
under Diagnostic Code 5270 for ankylosis.  Diagnostic Code 
5270 contemplates a 20 percent disability rating for 
ankylosis of the ankle in plantar flexion less than 30 
degrees.  A 30 percent evaluation is assigned for ankylosis 
of the ankle in plantar flexion between 30 and 40 degrees, or 
dorsiflexion between 0 and 10 degrees.  A 40 percent 
disability rating is assigned for ankylosis of the ankle in 
plantar flexion at more than 40 degrees or in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.  See 38 C.F.R. § 4.71a (2003).

In January 2002, the veteran's right ankle disorder was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 and 
assigned a 20 percent evaluation for marked limitation of 
motion.  That is the highest rating afforded under Diagnostic 
Code 5271.  

An August 2000 X-ray of the veteran's right ankle showed 
moderate post-traumatic degenerative change in the tibiotalar 
joint.  In a September 2000 treatment report, the veteran was 
diagnosed with status-post right ankle tri-malleolar 
fracture.  It was noted that he had pain and restricted 
motion.  

At his February 2001 VA examination, the veteran complained 
of pain, weakness, stiffness, swelling, immobility, 
instability, fatigue, and lack of endurance in his right 
ankle.  He asserted that his ankle was constantly "locked."  
He denied inflammation or discoloration.  He described weekly 
flare-ups with overuse, lasting "days at a time."  The 
veteran stated that he was incapable of doing any activities 
of daily living when the flare-ups occurred.  The veteran 
indicated that he could brush his teeth but had difficulty 
completely dressing himself due to weight-bearing on his 
right ankle.  He could not shop or do gardening.  He 
indicated that he could push a mower, take out the trash, and 
drive an automobile.  Upon examination, the veteran had a 
limping gait.  His right foot was observed to be nearly 
frozen and motion was abnormal.  The veteran walked nearly 
flat-footed and had an inability to dorsiflex or plantarflex 
his right foot.  Range of motion was totally restricted and 
the veteran had only a slight dorsiflexion at 8 to 10 degrees 
with plantarflexion that was less than 5 degrees.  The 
examiner indicated that there was a positive Deluca issue 
with respect to the veteran's right ankle.  

At his June 2001 VA examination, the right ankle revealed 
restricted motion with dorsiflexion to neutral position and 
plantarflexion to 10 degrees.  The veteran was diagnosed with 
traumatic arthritis of the right ankle status postop open 
reduction internal fixation of a trimalleolar fracture.  

At his January 2002 VA examination, the veteran reported 
right ankle pain with weight bearing activities.   He 
reported occasionally using a cane or a motored wheelchair 
when shopping.  He also reported that he had been fitted with 
special shoes that helped with balance.  Upon examination, 
the veteran's right ankle appeared slightly deformed.  There 
was no sign of inflammation such as effusion, erythema, 
increased warmth, or bony tenderness.  He could dorsiflex to 
10 degrees and plantar flex to 30 degrees.  The restriction 
was due to pain but was not additionally limited due to 
weakness, fatigue, or incoordination.  

A January 2002 X-ray showed mild to moderate degenerative 
osteoarthritic changes in the tibiotalar joint.  The bony 
structures were otherwise unremarkable.  Soft tissues 
appeared within normal limits.  

At his April 2002 VA examination, it was noted that the 
veteran had an established diagnosis of "ankylosis."  On 
examination, he exhibited dorsiflexion to 10 degrees and 
plantarflexion to 45 degrees.  There was pain at the extreme 
ranges of motion and there was no associated weakness, 
fatigue, lack of endurance, or incoordination.  Ultimately, 
the examiner concluded that for the veteran's established 
diagnosis of right ankle ankylosis, the diagnosis was status 
post right ankle injury; status post surgical repair with 
residual post-traumatic changes. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 20 percent for residuals of a right 
ankle fracture. 

The veteran's service-connected right ankle disability is 
currently rated as 20 percent disabling under the provisions 
of Diagnostic Code 5271.  The Board notes that 20 percent is 
the highest disability rating afforded under that code.  As 
such, an increased rating is not warranted.  The Board also 
finds that a rating in excess of 20 percent is not warranted 
under Diagnostic Code 5270 as there is no evidence that the 
veteran's right ankle is ankylosed.  While the April 2002 VA 
examiner indicated that the veteran carried a prior 
established diagnosis of "right ankle ankylosis," no such 
diagnosis is included in the evidence of record.  Moreover, 
after his examination, the examiner indicated that the actual 
diagnosis should be "status post right ankle injury; status 
post surgical repair with residual post-traumatic changes."  
There is thus no evidence that the veteran suffers from right 
ankle ankylosis so as to warrant a rating in excess of 20 
percent under Diagnostic Code 5270.  

The Board also finds that an increased disability rating 
evaluation is not warranted for residuals of a right ankle 
fracture on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  In 
particular, the January 2002 VA examiner indicated that the 
restricted movement was not additional limited due to 
weakness, fatigue, or incoordination.  This opinion was 
echoed by the April 2002 VA examiner.  Therefore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.

The Board thus finds that the preponderance of the evidence 
is against a rating in excess of 20 percent for residuals of 
a right ankle fracture.  The appeal is accordingly denied.  
In denying this claim, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left knee degenerative joint disease 
is granted.  

Service connection for a left shoulder disorder is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine is denied. 

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle fracture is denied. 



REMAND

The Board notes that the veteran perfected an appeal for a 
claim of entitlement to a total disability evaluation based 
on individual unemployability.  In light of the grant of 
service connection for degenerative joint disease of the left 
knee, the veteran now has an additional service-connected 
disability and because the additional grant of disability 
benefits may change the outcome of the TDIU claim, the RO 
must implement the grant of service connection and 
readjudicate the veteran's TDIU claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

After the RO has implemented the decision 
granting service connection for 
degenerative joint disease of the left 
knee, the issue of entitlement to TDIU 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



